PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s vehicle in the amount of $599.09 were caused when said vehicle struck a loose metal expansion joint protruding from a bridge on Interstate 64 in South Charleston, West Virginia, which is a highway, owned and maintained by the respondent; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount agreed upon by the parties.
Award of $599.09.